Case 18-13774-mdc              Doc 1175       Filed 12/02/20 Entered 12/02/20 16:40:18                       Desc Main
                                             Document     Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     In re
                                                                 CHAPTER 7
     WORLEY & OBETZ, INC., et al.,
                                                                 Case No. 18-13774 (MDC)
                                Debtors.                         (Jointly Administered)

     CHRISTINE C. SHUBERT, Chapter 7                             Adv. No. 18-00235 (MDC)
     Trustee for the Estates of Worley & Obetz,
     Inc., et al.;
                           Plaintiff,

                              vs.

     ROBERT SETH OBETZ, et al.,

                             Defendants.


                  MOTION FOR ORDER SCHEDULING EXPEDITED
         HEARING AND SHORTENING TIME PERIOD FOR NOTICE OF HEARING
       ON THE CHAPTER 7 TRUSTEE’S MOTION FOR ENTRY OF CONSENT ORDER
            AMENDING ORDER APPOINTING RENT RECEIVER [A.D.I. 162]

             Plaintiff Christine C. Shubert (the “Trustee” or “Plaintiff”), the Chapter 7 Trustee for the

 jointly administered estates of Worley & Obetz, Inc., et al. (the “Debtors”), by and through her

 counsel, Fox Rothschild LLP, hereby files this motion (the “Motion to Expedite”)1 for entry of an

 Order scheduling an expedited hearing and shortening time for notice of hearing on the Trustee’s

 Motion for Entry of Consent Order Amending Order Appointing Rent Receiver (the “Motion”). In

 support of the Motion to Expedite, the Trustee respectfully states as follows:

             1.      On June 6, 2018 (the “Petition Date”), each of the Debtors filed a voluntary petition

     for relief under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

     Eastern District of Pennsylvania.



 1
      Capitalized terms not otherwise defined herein shall have their meanings as defined in the respective Motion.


 116761477.v2
Case 18-13774-mdc       Doc 1175    Filed 12/02/20 Entered 12/02/20 16:40:18            Desc Main
                                   Document     Page 2 of 6



         2.     On June 6, 2018, the Office of the United States Trustee appointed Christine C.

  Shubert as Chapter 7 Trustee of the Debtors’ estates, which appointment remains in effect.

         3.     By Order entered on June 19, 2018, this Court consolidated the Debtors’ cases, for

  procedural purposes only, and ordered the joint administration of the Debtors’ cases pursuant to

  Bankruptcy Rule 1015(b) and Local Rule 1015-1 under In re Worley & Obetz, Inc., et al., Case

  No. 18-13774 (REF) [D.I. 75].

         4.     Contemporaneously herewith, the Trustee is filing the Motion. See [A.D.N. 266].

         5.     As more fully set forth in the Motion, on October 15, 2018, the Trustee commenced

  an adversary action in the Bankruptcy Court, which case is captioned as Christine C. Shubert v.

  Robert Seth Obetz, et al., Case No. 18-00235 (the “Adversary Action”). Among other things, the

  Amended Complaint includes counts for the turnover of Properties that certain Defendants leased

  to non-debtor commercial tenants.

         6.     On August 28, 2019, this Court entered an Order Appointing Rent Receiver [A.D.I.

  162], as clarified by that certain Consent Order Clarifying Order Appointing Rent Receiver

  [A.D.I. 184] (together, the “Receiver Order”). Pursuant to the Receiver Order, this Court

  appointed Thomas J. Beane of Beane Associates, Inc. as the rent receiver (the “Receiver”) to,

  among other things, manage the rent collection and payment of expenses for the Properties. The

  Receiver Order also provides that the Receiver’s rights and duties shall terminate upon the

  resolution of the Adversary Proceeding by entry of a final non-appealable Order.

         7.     Over one year later, on October 28, 2020, the Trustee filed a Motion for an Order

  Approving Settlement Agreement By and Among the Chapter 7 Trustee and Defendants (the “9019

  Motion”) [A.D.I. 258], therein requesting approval of that certain Settlement Agreement attached




 116761477.v2
Case 18-13774-mdc         Doc 1175     Filed 12/02/20 Entered 12/02/20 16:40:18           Desc Main
                                      Document     Page 3 of 6



  to the 9019 Motion as Exhibit “A” (the “Settlement Agreement”). The Settlement Agreement

  fully resolves the Adversary Proceeding.

         8.      Under the terms of the Settlement Agreement, Defendants are transferring record

  title of the Properties (the “Transfer”) to Plaintiff,

         9.      In accordance with the terms of the Receiver Order, Defendants and Plaintiff have

  requested that Fulton Bank, holder of the Mortgages on the Mortgaged Properties, consent to the

  Transfer.

         10.     Fulton Bank is willing to consent to the Transfer under the terms and conditions of

  the Consent Order attached to the Motion as Exhibit “A”. In sum, the Consent Order achieves

  two primary and mutually beneficial goals: (1) maintain the Receiver’s role until Plaintiff

  liquidates the Properties, which, under the terms of the Receiver Order, would otherwise terminate

  upon the Transfer; and (2) provide a minimum recovery for the Debtors’ estates through the

  proposed Carve-Out (as defined therein) in the event the equity in a particular Property does not

  ultimately exceed the applicable Mortgage.

         11.     On December 2, 2020, the Court held a hearing on the 9019 Motion where the Court

  orally approved the Settlement Agreement, which will become final and non-appealable on or

  about December 16, 2020 (the “Effective Date”).

         12.     The ordinary hearing date under subdivision (a) of Local Rule 5070-1 would occur

  after the Effective Date. Therefore, to ensure that the entry of a final, non-appealable order

  approving the Settlement Agreement does not trigger a termination event under the Receiver

  Order, the Trustee needs the Consent Order to be considered and entered on an expedited basis.

  Without expedited consideration, there is a significant risk of diminution of value and/or loss of




 116761477.v2
Case 18-13774-mdc        Doc 1175     Filed 12/02/20 Entered 12/02/20 16:40:18             Desc Main
                                     Document     Page 4 of 6



  the Properties. The Trustee, therefore, needs the Court’s approval of the Consent Order before

  the Effective Date to ensure that the receivership—and the value of the Properties—is maintained.

         13.    Pursuant to Fed. R. Bankr. P. 2002(a)(2), the Trustee must provide at least twenty-

  one (21) days’ notice of the Motion to all creditors and interested parties. Fed R. Bankr. P.

  9006(c)(1) provides, in relevant part, that “when an act is required or allowed to be done at or

  within a specified time by these rules or by a notice given thereunder or by order of court, the

  court for cause shown may in its discretion with or without motion or notice order the period

  reduced.”

         14.    Fed. R. Bankr. P. 9006(c)(2) states that the Court may not reduce the time for taking

  action under certain other bankruptcy rules, none of which is applicable here. Moreover, Fed. R.

  Bankr. P. 2002(m) and Fed. R. Bankr. P. 9007 permit the Court to designate the form and manner

  in which notice shall be given, and the entities to be served. See Fed. R. Bankr. P. 2002(m)

  (Fed. R. Bankr. P. 2002(m) provides that, “[t]he Court may from time to time enter orders

  designating the matters in respect to which, the entity to whom, and the form and manner in

  which notices shall be sent except as otherwise provided by these rules.”); see also Fed. R.

  Bankr. P. 9007 (“[w]hen notice is to be given under these rules, the Court shall designate, if not

  otherwise specified herein . . . the form and manner in which the notice shall be given”).

         15.    By this Motion to Expedite, the Trustee requests that this Court enter an Order,

  pursuant to Fed. R. Bankr. P. 9006, shortening the time period and limiting notice for the

  Motion. The Trustee respectfully requests that the Court schedule an expedited hearing on the

  Motion at its earliest convenience and before December 16, 2020. The Trustee also requests

  that notice of the Motion be limited to: (i) the Office of the United States Trustee for the Eastern




 116761477.v2
Case 18-13774-mdc         Doc 1175     Filed 12/02/20 Entered 12/02/20 16:40:18              Desc Main
                                      Document     Page 5 of 6



  District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank; (iv) counsel

  for the Receiver; and (v) all parties who have requested notice pursuant to Fed. R. Bankr. P. 2002.

         16.      As set forth above, the Motion seeks this Court’s entry of the Consent Order before

  the Effective Date in order to maximize the benefit to the estate. It is therefore critical that the

  Motion be heard on an expedited basis to reduce the risk of diminution of value and/or loss of the

  Properties.

         17.      Accordingly, the Trustee submits that cause exists for the Court to grant this Motion

  to Expedite and to schedule an expedited hearing on the Motion on shortened time for notice of

  such hearing.

         18.      The Trustee respectfully requests that the Court schedule an expedited hearing on

  the Motion at its earliest convenience and before December 16, 2020.

         19.      The Trustee has consulted with counsel for Fulton Bank and the Receiver, both

  of which agree that the Motion to Expedite is in the best interests of the respective parties and

  the Debtors’ estates.

         20.      Counsel to the Trustee has given notice prior to filing this Motion to Expedite to

  the following parties by telephone, facsimile, or email: (i) the Office of the United States Trustee

  for the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank;

  (iv) counsel for the Receiver; and (v) all parties who have requested notice pursuant to Fed. R.

  Bankr. P. 2002.

         21.      In light of the urgent nature of the Motions and the need for a hearing as soon as

  possible, the Trustee will serve the Motion to Expedite, the proposed form of order granting the

  Motion to Expedite, the Motion, and the Consent Order, via overnight mail, Federal Express,

  email (including CM/ECF notice) or facsimile to: (i) the Office of the United States Trustee for




 116761477.v2
Case 18-13774-mdc        Doc 1175    Filed 12/02/20 Entered 12/02/20 16:40:18              Desc Main
                                    Document     Page 6 of 6



  the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel for Fulton Bank;

  (iv) counsel for the Receiver; and (v) all parties who have requested notice pursuant to Fed. R.

  Bankr. P. 2002.

         22.    If the Court grants the Motion to Expedite, a copy of the entered Order approving

  this Motion to Expedite, together with notice of the Motion, shall be served via overnight mail,

  Federal Express, email (including CM/ECF notice) or facsimile to: (i) the Office of the United

  States Trustee for the Eastern District of Pennsylvania; (ii) counsel for the Debtors; (iii) counsel

  for Fulton Bank; (iv) counsel for the Receiver; and (v) all parties who have requested notice

  pursuant to Fed. R. Bankr. P. 2002.

         WHEREFORE, the Trustee respectfully requests the entry of an Order, in the form

 submitted herewith, shortening the time period and limiting notice of the hearing on the Motion.

                                               Respectfully submitted

                                               FOX ROTHSCHILD LLP

                                               By: /s/ Jesse M. Harris
                                               Michael G. Menkowitz, Esquire
                                               Jesse M. Harris, Esquire
                                               2000 Market Street, Twentieth Floor
                                               Philadelphia, PA 19103-3291
                                               Phone (215) 299-2000/Fax (215) 299-2150
 Dated: December 2, 2020                       Counsel for Christine C. Shubert,
                                               Chapter 7 Trustee for the Debtors




 116761477.v2
